UN|TED STATES D|STR|CT COURT ‘ \ »
VVESTERN D|STR|CT OF NEW YORK ` g

 

 

|\/l/-\R|A E. GONZALEZ, 'l7-CV-841-l\/|JR

DEC|S|ON AND ORDER
P|aintiff,

_V_

NANCY A. BERRYH|LL,

Deputy Commissioner for Operations,
Performing the duties and functions not

reserved to the Commissioner of Social Security,

Defendant.

 

Pursuant to 28 U.S.C. §636(0), the parties consented to have a United States
l\/lagistrate Judge conduct all proceedings in this case. (Dkt. 9).

Plaintiff l\/laria E. Gonzalez brings this action pursuant to 42 U.S.C. §§405(g) and
1383(0)(3) seeking judicial review of the final decision of the Commissioner of Social
Security denying her Disability insurance Benefits (“DlB”) and Supplemental Security
income Benefits (“SS|”) under the Social Security Act (the “Act”). Both parties have
moved forjudgment on the pleadings pursuant to Rule 12(0) of the Federal Rules of Civil
Procedure. For the following reasons, Plaintiff’s alternative motion (Dkt. 12) for remand
is granted and the Commissioner’s motion (Dkt. 14) is denied. The matter Will be
remanded for further development of the record in accordance With this decision.

BACKGROUND
On September 11, 2009, Administrative Law Judge Stanley A. l\/loskal, Jr. (“ALJ

l\/loskal”) found Plaintiff disabled as of June 1, 2006. (Tr. 13, 110-116).1 Born on January

 

1 References to “Tr.” are to the administrative record in this case.

20, 1985, Plaintiff was twenty-three years old at the time of the original application (Tr.
59, 80). On l\/lay 7, 2014, Plaintiff was found no longer disabled as of l\/lay 16, 2014; this
finding was upheld by a State Agency Hearing Officer. (Tr. 141-47, 148-55, 156-57).
Plaintiff timely filed a request for a hearing before another ALJ. /d. A hearing was held on
December 22, 2015 before Administrative Law Judge Eric L. Glazer (“ALJ Glazer”). ALJ
Glazer reviewed Plaintiff’s case de novo and on February 3, 2016, found Plaintiff had not
become disabled again as of l\/lay 16, 2014. (Tr. 10~30). On June 28, 2017, the Appeals
Council denied P|aintiff’s request for review ofALJ Glazer’s decision. (Tr. 1-5). This timely
action follows.
D|SCUSS|ON

l. Scope of Jud/'c/'al Rev/'ew

This Court in reviewing a denial of disability benefits does not decide de novo
whether a plaintiff is disabled. See 42 U.S.C. §§ 405(g), 1383(0)(3); Wagner v. Sec'y of
Hea/th and Human Sen/s., 906 F.2d 856, 860 (2d Cir.1990). |nstead, the Court’s review
of the Commissioner’s decision is deferential. Under the Act, the Commissioner’s factual
determinations "shall be conclusive” so long as they are “supported by substantial
evidence,” 42 U.S.C. §405(g), that is, supported by “such relevant evidence as a
reasonable mind might accept as adequate to support [the] conclusion,” R/`chardson v.
Pera/es, 402 U.S. 389, 401 (1971) (internal quotation marks and citation omitted). “The
substantial evidence test applies not only to findings on basic evidentiary facts, but also
to inferences and conclusions drawn from the facts.” Smith v. Colv/'n, 17 F. Supp. 3d 260,
264 (VV.D.N.Y. 2014). “Where the Commissioner’s decision rests on adequate findings

supported by evidence having rational probative force,” the Court may “not substitute [its]

judgment for that of the Commissioner.” \/e/'no v. Barnhart, 312 F.3d 578, 586 (2d Cir.
2002). Thus, the Court’s task is to ask “‘whether the record, read as a whole, yields such
evidence as would allow a reasonable mind to accept the conclusions reached’ by the
Commissioner.” Si/vers \/. Co/v/`n, 67 F. Supp. 3d 570, 574 (W.D.N.Y. 2014) (quoting
Samp/e v. Schweiker, 694 F.2d 639, 642 (ch Cir. 1982)).

ll. Sfandards for Determininq ”Confinuinq Disabi//'fy” Under the Act

A recipient of disability benefits is subject to periodic review for determining
continued eligibility. 42 U.S.C. §421(i). Thus, an individual “may be determined not to be
entitled to such benefits on the basis of a finding that the physical or mental impairment
on the basis of which such benefits are provided has ceased, does not exist, or is not
disabling” under the Social Security Act. 42 U.S.C. § 423(f). There is an eight-step
evaluation process for Title ll claims and a seven-step process for Title XVl claims to
determine whether an individual continues to be disabled. 20 C.F.R. § § 404.1594,
416.994.

At step one for Title ll claims, the Commissioner determines whether the individual
is engaged in substantial gainful activity. 20 C.F.R. § 404.1594(f)(1).2 The Commissioner
must find that the disability has ended if the individual is engaged in substantial gainful
activity. ld. The Commissioner's analysis proceeds if the individual is not engaged in such
activity.

At step two (or step one for Title XVl claims), the Commissioner determines
whether the individual’s impairment or combination of impairments meets or equals the

severity of an impairment listed in Appendi)< 1 (the “Listing”). 20 C.F.R. § 404.1594(f)(2).

 

2 This step does not occur for Title XVl claims

The individual is still considered disabled if the Commissionerfinds the impairment meets
or equals an impairment or impairments in the Listing. /d. The Commissioner's analysis
proceeds if the impairment does not meet or equal one in the Listing.

At step three (or step two for Title XVl claims), the Commissioner determines
whether there has been medical improvement 20 C.F.R. § 404.1594(f)(3). lf there is no
decrease in medical severity, there is no medical improvement /d. Upon finding medical
improvement, measured by a decrease in medical severity, the Commissioner's analysis
proceeds.

/-\t step four (or step three for Title XVl claims), the Commissioner determines
whether the medical improvement found in step three is related to the individual’s ability
to do work in accordance with 20 C.F.R. §§ 404.1594(b)(1)-(4). l\/ledical improvement is
related to the ability to work if it results in an increase in the individual's ability to perform
basic work activities 20 C.F.R. § 404.1594(b)(3). lf medical improvement is unrelated to
the individual's ability to work, the Commissioner proceeds to step five. /d. |f the medical
improvement is related to the individual's ability to work the Commissioner proceeds to
step six. /d.

At step five (or step four for Title XVl claims), the Commissioner considers whether
the exceptions to medical improvement listed in 20 C.F.R. §§ 404.1594(d) and (e) apply
to the individual's medical improvement 20 C.F.R. § 404.1594(f)(5). lf none apply, the
individual's disability continues. /d.

/-\t step six (or step five for Title XVl claims), if medical improvement is related to
the individual's ability to do work or one of the exceptions applies, the Commissioner will

determine whether the individual's impairments are severe. 20 C.F.R. § 404.1594(f)(6).

When the evidence shows that all current impairments do not significantly limit the
individual’s physical or mental abilities to perform basic work activities, the impairments
are not severe, and the individual will no longer be considered disabled. ld.

At step seven (or step six for Title XVl claims), if the individual's impairments are
severe, the Commissioner will assess his or her residual functional capacity based upon
all current impairments and determine whether he or she is able to perform past work, 20
C.F.R. §404.1594(f)(7). lf capable of doing past work, he or she is no longer disabled. /d.

Finally, at step eight (or step seven for Title XVl claims), if the individual can no
longer perform past work, the Commissioner must determine whether he or she is
capable of other work given his or her residual functional capacity (“RFC”) assessment
and age, education, and previous work experience 20 C.F.R. § 404.1594(f)(8). lf the
individual is capable, the disability will have ended. /d. lf the individual is incapab|e, the
disability is found to continue. ld.

lll. ALJ Glazer’s Decis/'on

Here, ALJ Glazer applied the eight-step sequential analysis for Plaintiff’s Title ll
claim and the seven-step sequential analysis for her Title XVl claim in determining
whether disability ended on l\/lay 16, 2014. At step one, the /-\LJ found Plaintiff had not
engaged in substantial gainful activity. (Tr. 15). At step two, the ALJ found Plaintiff’s
impairments did not meet or equal an impairment listed in Appendix 1, 20 C.F.R. Part
404, Subpart P. (Tr. 16). At step three, the ALJ found Plaintiff had medical improvement
as of l\/lay 16, 2014. (Tr. 17). At step four, the ALJ found that Plaintiff’s medical
improvement related to her ability to work because Plaintiff’s RFC was less restrictive

than the one assessed in the original disability decision in 2009. (Tr. 23). At step five, the

ALJ found Plaintiff’s impairments to be severe. (Tr. 23). At step six, the ALJ found that
Plaintiff had no past relevant work, (Tr. 23). At step seven, considering Plaintiff’s age,
education, work experience, and RFC, the ALJ found Plaintiff was able to perform work
existing in significant numbers in the national economy. (Tr. 23-25). At step eight, the ALJ
considered Plaintiff’s claim for the period after l\/lay 16, 2014 and found P|aintiff had not
become disabled again since that date. (Tr. 25). Consequently, ALJ Glazer determined
that F’laintiff’s disability ended on l\/lay 16, 2014 and since that date, has not become
disabled again. (Tr. 25).

lV. P/ainfiff’s Cha/lenge

Plaintiff contends (and the Commissioner concedes)3 that ALJ Glazer did not have
access to, and therefore did not review, the actual medical evidence upon which ALJ
l\/loskal based his opinion that Plaintiff was disabled in 2009. (Dkt. 12 at 12-14; Dkt. 14 at
22). Plaintiff contends that /-\LJ Glazer was obligated to compare the actual medical
evidence from her first disability case (the “comparison point decision”) in 2009 with the
actual evidence in the second case. Plaintiff, in other words, argues that merely reviewing
/-\LJ l\/loskal’s decision, which incorporated the 2009 medical findings therein, does not
constitute substantial evidence because the ALJ did not in fact compare the actual
evidence of the two cases as the regulation requires. (Dkt. 12 at 13-15); see 20 C.F.R.

§§ 404.1594(0)(1). The Court agrees.

 

3 The Commissioner states that “[a]lthough those earlier medical documents are not in this record, the
record does contain the prior ALJ’s detailed recitation of the medical evidence that was relied upon in the
ALJ’s RFC finding that resulted in the 2009 decision that Plaintiff was disabled." (Dkt. 14 at 22).

6

As an initial matter, the Court notes that /-\LJ Glazer was tasked with considering
Plaintiff’s case de no\/o.4 See, e.g., Blabac \/. Comm’r of Socia/ Sec., No. 3:08-CV-849
(GLS/\/EB), WL 5167650 (N.D.N.Y. Dec. 18, 2009)(district court noted that the ALJ in
reviewing a case for continuing benefits considered the case de novo); see also SSR 13-
1p, 2013 WL 633939, at *2 (Jan. 29, 2013)(“Our ALJs perform an essential role in
ensuring that our administrative process is fair to claimants by conducting de novo,
informal, non-adversarial hearings and issuing decisions for claimants who are
dissatisfied with our determinations in claims arising under the Social Security Act.”); see
also 1 Soc. Sec. Disab. Claims § 5:2 Ro/e of the administrative law judge (June 2018)
(“Hearings are de novo.”).

Additionally, it is apparent from the regulations that the Commissioner must review
both the comparison point decision evidence with the evidence in the instant case. For
example, the regulation detailing how the Commissioner determines whether an
individual’s disability continues states in part:

(1) l\/ledical improvement l\/ledical improvement is any
decrease in the medical severity of impairment(s) present at
the time of the most recent favorable medical decision that
you were disabled or continued to be disabled and is
determined by a comparison of prior and current medical
evidence which must show that there have been changes

(improvement) in the symptoms, signs or laboratory findings
associated with that impairment(s).

20 C.F.R. §§ 404.1594(c)(1) (emphasis added). Further, in deciding whether a claimant
continues to be disabled, the ALJ is required to develop the medical record:

ln making any determination with respect to whether an
individual is under a disability or continues to be under a

 

4 Black's Law Dictionary defines a de novo hearing in part as “[a] new hearing of a matter, conducted as if
the original hearing had not taken place." De Novo Hearing, B/ack's Law Dictionary (10th ed. 2014).

7

disability, the Commissioner of Social Security shall consider
all evidence available in such individual's case record, and
shall develop a complete medical history of at least the
preceding twelve months for any case in which a
determination is made that the individual is not under a
disability. ln making any determination the Commissioner of
Social Security shall make every reasonable effort to obtain
from the individual's treating physician (or othertreating health
care provider) all medical evidence, including diagnostic tests,
necessary in order to properly make such determination, prior
to evaluating medical evidence obtained from any other
source on a consultative basis.

42 U.S.C.A. § 423(d)(5)(B) (2011); see also Lopez v. Sec'y of Dep'f of Hea/th & Human
Servs., 728 F.2d 148, 150-51 (2d Cir.1984) (The ALJ is required to “consider relevant
and probative evidence which is available to him.”). Therefore, a de novo hearing in this
case would necessarily entail a comprehensive review of all evidence, including the actual
evidence of symptoms, signs or laboratory findings, from the previous case in order to
make the required comparison of the medical impairment(s) necessary to assess whether
the impairment(s) increased, decreased, or remained the same.

l\/loreover, other courts reviewing comparable cases show that the second ALJ had
the benefit of the evidence from the first case when making a continuing disability
determination See, e.g., Amy T. v. Comm’r of Socia/ Sec., No. 6;17-CV-1176 (l\/lAD),
2018 WL 5297808, at *9 (N.D.N.Y. Oct. 25, 2018) (the second ALJ reviewed the
comparison point decision’s evidence of an |\/lRl scan of plaintiff); see also Norton v.
Co/vin, No. 14~CV-6463, 2016 WL 787965 (VV.D.N.Y. l\/lar. 1, 2016) (the second ALJ
analyzed several medical reports from the comparison point decision); see also Logins v.
Astrue, No. 10~CV-6060 CJS, 2011 WL 2555364, at *5 (VV.D.N.Y. Jun. 27, 2011) (The
second ALJ received “prior file” into evidence, “apparently referring to the aforementioned

documentation from Plaintiff's earlier continuing disability reviews.”). Taken as a whole,

the Court finds that the ALJ must review the record underlying the comparison point

decision in order for the ALJ’s decision to be based on substantial evidence

CONCLUS|ON

ln sum, the Court finds that a full and fair hearing was not conducted due to the
complete absence of the evidentiary record that formed the basis for the 2009 decision
finding Plaintiff to be disabled under the Act. The Court finds that ALJ Glazer’s decision
was therefore not based on substantial evidence. The Court remands this matter to
conduct a new hearing consistent with this decision, The Court does not reach a decision
on the balance of arguments set forth by F’laintiff in light of the ordered remand for further
proceedingsl

SO ORDERED.

Dated: February L, 2019
Buffalo, New York
W/{ M 191 W‘

iviic`HAEL .i. Rof§iviER
United States l\/lagistrate Judge

